Citation Nr: 0603590	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-22 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for bilateral 
chalazion of the eyes.

2.  Entitlement to service connection for facial rash, to 
include as secondary to the service-connected bilateral 
chalazion of the eyes.

3.  Entitlement to service connection for vision disability, 
to include as secondary to the service-connected bilateral 
chalazion of the eyes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the claims.

The veteran provided testimony at a hearing before personnel 
at the RO in November 2004, a transcript of which is of 
record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran does not currently have active chalazion of 
either eye, nor any current residuals thereof.

3.  The veteran does not currently have a chronic disability 
manifested by a facial rash.

4.  The veteran does not have an acquired vision disability 
that is causally related to active service, to include as 
secondary to the service-connected bilateral chalazion of the 
eyes.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
chalazion of the eyes are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.118, Diagnostic Code 7819 
(2005).

2.  Service connection is not warranted for a facial rash nor 
a vision disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In accord with Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004), the veteran was provided with notice prior to the 
initial adjudication of his case by the agency of original 
jurisdiction.  Specifically, he was sent correspondence in 
December 2002 and March 2003 which, taken together, noted the 
issues on appeal, addressed the requirements for a grant of 
service connection, informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holding in 
Quartuccio, supra.  Moreover, the veteran has been provided 
with a copy of the appealed rating decision, the May 2004 
Statement of the Case (SOC), as well as an April 2005 
Supplemental SOC (SSOC), which provided him with notice of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claims.  In pertinent part, the SOC included a summary of 
the relevant regulatory provisions of 38 C.F.R. § 3.159 
detailing VA's duties to assist and notify.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims.  Nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  Further, the veteran was 
provided with examinations in January 2003 and February 2005.  
VA has also assisted the veteran throughout the course of 
this appeal by providing him with the SOC and SSOC which 
informed them of the laws and regulations relevant to the 
veteran's claims.  Moreover, the veteran provided testimony 
at a November 2004 RO hearing.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Increased Rating

The record reflects that the veteran was treated for 
bilateral chalazion of the eyes during active service, and 
that service connection was established for this disability 
by a November 1998 rating decision, evaluated as zero percent 
disabling (noncompensable).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Here, the veteran's service-connected bilateral chalazion of 
the eyes is evaluated pursuant to the criteria found at 
38 C.F.R. § 4.118, Diagnostic Code 7819.  The Board notes 
that the criteria for rating skin disorders were revised 
effective August 30, 2002 (during the instant appeal period).  
When the applicable regulations are amended during the 
pendency of an appeal, as here, the version of the 
regulations most favorable to the veteran is to be applied 
from the effective date of the criteria change, but not 
prior.  VAOPGCPREC 3-2000.

The "old" criteria under Code 7819 (new growths, benign, 
skin) state that the disorder is to be rated as eczema 
pursuant to Diagnostic Code 7806.  

Under Diagnostic Code 7806, a zero percent rating was 
warranted for with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating was assigned with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating required exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating was warranted with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).

Under the revised criteria, Diagnostic Code 7819 provides 
that benign skin neoplasms are to be rated as disfigurement 
of the head, face, or neck (Diagnostic Code 7800), scars 
(Diagnostic Codes 7801, 7802, 7804, or 7805), or impairment 
of function.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck.  Under this Code, a 10 percent 
evaluation is assigned if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118.

Diagnostic Codes 7801 and 7802 provide criteria to evaluate 
scars other than of the head, face, or neck.  However, as the 
service-connected bilateral chalazion is of the eyes, it 
clearly involves the head and face.  Consequently, these 
Codes are not for application in the instant case.  

Diagnostic Code 7803 provides for a 10 percent rating for a 
superficial, unstable scar.  Notes following this Code state 
that an unstable scar is one where, for any reason, there is 
loss of covering of skin over the scar; and that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar.  A Note following this Code states that a superficial 
scar is one not associated with underlying soft tissue 
damage.  

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.  

The Board notes that the revised version of Diagnostic Code 
7819 does not provide for evaluation under Diagnostic Code 
7806.  Nevertheless, the Board notes that under the current 
version of this Code, a 10 percent rating requires 
involvement of at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating 
requires involvement of 20 to 40 percent of the entire body 
or of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In the instant case, the Board notes that the veteran has 
asserted that he has pain in both eyes, with the right 
greater than the left.  He also testified that a skin 
disorder of the right eye caused it to droop, although he 
attributed to blepharospasms for which he was seeking service 
connection rather than the already service-connected 
bilateral chalazia of the eyes.  However, it has already been 
determined that his contentions do not constitute competent 
medical evidence.

The Board further notes that the competent medical evidence 
does not reflect he currently has active chalazion of either 
eye, nor active residuals thereof.  For example, the January 
2003 VA eye examination found there was no evidence of 
chalazia of the upper or lower lid in either eye at that 
time.  Similarly, no chalazia was noted in either eye on a 
February 2005 VA eye examination.  Moreover, based on both 
examination and review of the claims file, the examiner 
opined that the veteran's diagnoses of blepharitis and 
chronic bilateral chalazia were not present.  Nothing in the 
medical evidence otherwise reflects he has any current 
residuals of the service-connected disability, to include 
limitation of function; tender, painful, and/or superficial 
scarring; any of the eight characteristics of disfigurement 
noted above; limitation of motion; nor involvement of at 
least 5 percent, but less than 20 percent, of the entire 
body, nor at least 5 percent, but less than 20 percent, of 
exposed areas affected, nor intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

For the reasons, the Board concludes that the veteran does 
not meet or nearly approximate the criteria for a compensable 
rating for his service-connected bilateral chalazia of the 
eyes.  Thus, the preponderance of the evidence is against 
this claim, and it must be denied.


II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In addition, service connection may be 
established on a secondary basis for a disability which is 
shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  



A.  Facial Rash

The veteran testified at his November 2004 RO hearing that he 
was seeking service connection for blepharospasms of the 
right eyelid.  His statements and hearing testimony intimate 
that he believes this is a separate and distinct disability 
from the already service-connected bilateral chalazion of the 
eyes.

The Board acknowledges that his service medical records 
include various records detailing treatment for skin problems 
while on active duty.  For example, records dated in 1985 
note that he was treated for complaints of bumps on his 
eyelids which were diagnosed as bilateral chalazion for which 
service connection is in effect.  He was also treated in May 
1987 for complaints of a groin rash of 2 months duration, 
diagnosed as tinea cruris.  Subsequent records from June 1987 
refer to this condition as "jock itch," and noted that he 
was doing better.  Records from August 1987 note that he was 
treated for an itchy rash between the toes, diagnosed as 
tinea pedis.  He was again treated for tinea cruris in 
September 1987.  Nevertheless, it does not appear from the 
service medical records that he was actually treated for a 
facial rash while on active duty other than the already 
service connected bilateral chalazion of the eyes.  Moreover, 
these records do not appear to contain a diagnosis of 
blepharospasms.

The post-service medical records do not indicate any findings 
of a facial rash.  For example, records dated in November 
2002 note that he continued to report a rash on the face, and 
that it was not better.  On the January 2003 VA eye 
examination, he reported, in part, that he used an ointment 
on his face and right eye for a service-connected rash.  In 
addition, a September 2003 private medical statement 
indicates he had a severe case of blepharospasm on the right 
eye, of questionable etiology.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (noting that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against the claim.).  

With regard to the long evidentiary gap in this case between 
active service and the first competent medical findings of a 
facial rash, to include blepharospasms, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
findings in the competent medical evidence of the claim 
disability is itself evidence which tends to show that this 
disability did not have its onset in service or for many 
years thereafter.

The Board further notes that no competent medical opinion is 
of record which relates the post-service findings of facial 
rash, to include blepharospasms, to active service.  
Moreover, at the February 2005 VA eye examination, the 
examiner concluded, in part, that the veteran's diagnosis of 
blepharitis was not present at this time.  As such, it does 
not appear that he currently has a chronic disability 
manifested by a facial rash.  See 38 U.S.C.A. §§ 1110, 1131; 
see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Therefore, the preponderance of the evidence is against this 
claims and it must be denied.

As an additional matter, the Board notes that inasmuch as the 
veteran is already service connected for a skin disorder of 
the eyes (the bilateral chalazion), it appears that service 
connection for blepharospasms would be a violation of the 
prohibition against pyramiding found at 38 C.F.R. § 4.14.  
See also Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  Thus, it appears that 
service connection is not warranted for blepharospasms as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(when the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law).

B.  Vision Disability

Regarding the vision disability, the veteran has contended 
that the treatment he received for his service-connected 
bilateral chalazion of the eyes during active service, 
specifically Kenalog injections into the eyeball, resulted in 
blindness.  However, at his November 2004 RO hearing he 
testified that he was not claiming blindness at all.  As 
such, it appears he may have withdrawn this issue from 
appeal.  See 38 C.F.R. § 20.204.  Nevertheless, even if this 
issue is still on appeal, it must be denied as the 
preponderance of the evidence is unfavorable.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

The Board acknowledges that the veteran's service medical 
records reflect that he had decreased visual acuity during 
active service.  For example, he indicated on a July 1983 
Report of Medical History, completed as part of his 
enlistment examination, that he wore glasses.  The July 1983 
enlistment examination itself reflects that his uncorrected 
visual acuity was 20/400 in both eyes, correctable to 20/20.  
Subsequent service medical records include eyeglass 
prescriptions.  The post-service medical records also show 
findings of impaired vision, to include the January 2003 and 
February 2005 VA eye examinations.  However, under the law, 
congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (Emphasis added).  

More importantly, at the February 2005 VA eye examination, 
the examiner opined, following both examination of the 
veteran and review of his claims file, that the veteran's 
diagnoses of chronic bilateral chalazia and blepharitis were 
both not present at this time, and not at all possible to 
cause the level of vision loss that the veteran claimed.  The 
examiner provided a detailed explanation in support of this 
opinion.  In addition, the examiner opined that the veteran's 
no light perception vision in the right eye and significantly 
diminished vision in the left eye were not caused by, and 
were not a result of blepharitis or chalazia, or lid 
scratching, or eyeball scratching, and that they were in fact 
not really present as the veteran followed the optokinetic 
drum in a completely appropriate manner.  The examiner 
further stated that the veteran likely had at least 20/200 
vision in both eyes, and opined he merited no disability for 
any ocular condition.

No competent medical evidence is of record which refutes the 
findings of the February 2005 VA examiner, nor which 
otherwise relates a current vision disability to active 
service.  Consequently, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to a compensable rating for his service-
connected bilateral chalazia of the eyes, as well as his 
claims of service connection for a facial rash and a vision 
disability.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable rating for bilateral chalazion 
of the eyes is denied.

Entitlement to service connection for facial rash, to include 
as secondary to the service-connected bilateral chalazion of 
the eyes is denied.

Entitlement to service connection for vision disability, to 
include as secondary to the service-connected bilateral 
chalazion of the eyes is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


